Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 10-11, 15-16, 18 are rejected under 35 U.S.C. 102 (a) (1) being anticipated by Daniel 8,905,304.

Regarding claim 1, Daniel discloses a computer-implemented method comprising: receiving a user request of a first user to ship one or more items [abstract]; obtaining, at a first time, at least one first biometric identifier associated with the first user [abstract][col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67]; determining that the at least one first biometric identifier matches at least a second biometric identifier, the second biometric 
Regarding claim 2, Daniel discloses all of the limitations of claim 1. Daniel further discloses response to the user request to ship the one or more items, billing information that was entered in response to a user login prior to the first time, wherein the first user does not provide the billing information (the billing data is stored in the processor or the card holder) after issuing the user request [col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67].
Regarding claim 5, Daniel discloses all of the limitations of claim 1. Daniel further discloses  at least one first biometric identifier includes one or more identifiers from a list of identifiers consisting of: a digital human fingerprint of the first user, a facial recognition identifier of the first user, a voice recognition identifier of the first user, and a retinal identifier of the first user [col 7, l. 53-67].
Regarding claim 6,
Regarding claim 7, Daniel discloses all of the limitations of claim 1. Daniel further discloses automatically processing, subsequent to the receiving of the user request and as a background task, information contained in a customer profile of the first user, wherein the causing of the tangible shipping label is further based on the automatically processing of the information contained in the customer profile, the background task being a process that is performed without receiving input from the first user [col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67].
Regarding claim 8, Daniel discloses A system comprising: at least one computing device having at least one processor; and at least one computer readable storage medium having program instructions embodied therewith, the program instructions readable or executable by the at least one processor to cause the system to: receive a user request associated with a first user and a shipment of one or more items; provide a prompt that the first user provide one or more biometric identifiers, the prompt selectively excluding a request for billing information from the first user; and at least partially in response to the providing of the prompt, obtain at least a first biometric identifier of the first user; at least partially in response to the obtaining of the first biometric identifier of the first user, automatically process the billing information based at least in part on the automatically processing of the billing information, complete the user request associated with the shipment of the one or more items [col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67].
Regarding claim 10, Daniel discloses all of the limitations of claim 8. Daniel further discloses completing of the user request causes a tangible shipping label associated with the one or more items to be printed, and wherein the causing the tangible shipping label to be 
Regarding claim 11, Daniel discloses all of the limitations of claim 8. Daniel further discloses the system to process, in response to the user request, password and credit card information that was entered in response to a user login prior to the receiving of the user request [col 9, l. 22-30].
Regarding claim 15, Daniel discloses  A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to: receive, at a first time, a first request associated with creating a customer profile for a first user, obtain a first biometric identifier of the first user and obtain customer profile data of the first user; receive, at a second time subsequent to the first time, a second request associated with shipping one or more items; determine whether a second biometric identifier matches the first biometric identifier, the second biometric identifier being obtained subsequent to the second request; based at least in part on retrieving data within the customer profile data and the determining whether the second biometric identifier matches the first biometric identifier, completing or denying the second request associated with the shipping of the one or more items [col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67].
Regarding claim 16,
Regarding claim 18, Daniel discloses all of the limitation of claim 15. Daniel further discloses the program instructions further cause the one or more processors to automatically process, subsequent to the receiving of the second request and as a background task, information contained in the customer profile, wherein the completing or denying the second request is further based on the automatically processing credit card information contained in the customer profile [col. 2, l. 37-57] [col 5, l. 61-col. 6, l. 44] [col. 5, l.61-col. 8, l. 67].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel 8,905,304. In view of Kaditz et al. 10,686,781.

Regarding claim 3, Daniel discloses all of the limitations of claim 1. However  Daniel fails to explicitly disclose receiving, prior to the receiving of the user request to ship the one or more items, a shipping destination list, the shipping destination list includes a plurality of potential destination addresses for shipping the one or more items; causing, subsequent to the receiving of the user request, display of the shipping destination list; and receiving, in response to the causing of the display, a selection of an address of the shipping destination list, wherein the printed tangible shipping label includes the predetermined destination address. Kaditz discloses receiving, prior to the receiving of the user request to ship the one or more items, a shipping destination list, the shipping destination list includes a plurality of potential destination addresses for shipping the one or more items; causing, subsequent to the receiving of the user request, display of the shipping destination list; and receiving, in response to the causing of the display, a selection of an address of the shipping destination list, wherein the printed tangible shipping label includes the predetermined destination address.  [col 8, l. 18-39]. It would have 
Regarding claim 4, Daniel discloses all of the limitations of claim 1. . However, Daniel fails to explicitly disclose receiving, prior to the user request, a second request to create a customer profile of the first user; and in response to the second request, providing a prompt indicating a request for the first user to upload a set of data for printing future shipping labels. Kaditz discloses receiving, prior to the user request, a second request to create a customer profile of the first user; and in response to the second request, providing a prompt indicating a request for the first user to upload a set of data for printing future shipping labels [col. 5, l. 5-col. 6, l. 64]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel in view of Kaditz as Kaditz is analogous art that further discloses greater security measures by allowing for a password-less system.
Regarding claim 9
Regarding claim 12, Daniel discloses all of the limitations of claim 8. However, Daniel fails to explicity disclose he system to: receive, prior to the receiving of the user request to ship the one or more items, a shipping destination list, the shipping destination list includes a plurality of potential destination addresses for shipping the one or more items; cause, subsequent to the receiving of the user request, display of the shipping destination list; and receive, in response to the causing of the display, an input of an address that is not in the shipping destination list, wherein the printed tangible shipping label includes the address.
Kaditz discloses he system to: receive, prior to the receiving of the user request to ship the one or more items, a shipping destination list, the shipping destination list includes a plurality of potential destination addresses for shipping the one or more items; cause, subsequent to the receiving of the user request, display of the shipping destination list; and receive, in response to the causing of the display, an input of an address that is not in the shipping destination list, wherein the printed tangible shipping label includes the address [col. 5, l. 5-col. 6, l. 64]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel in view of Kaditz as Kaditz is analogous art that further discloses greater security measures by allowing for a password-less system.
Regarding claim 14, Daniel discloses all of the limitations of claim 8. However, Daniel fails to explicity disclose receive, prior to the user request, a second request to create a customer profile of the first user; and in response to the second request, providing a prompt indicating a request for the first user to upload the billing information and mailing lists for future shipping actions. Kaditz discloses receive, prior to the user request, a second request to .



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel 8,905,304 In view of Brandien 5,729,459 and Saito  2017/0083864.

Regarding claim 17, Daniel discloses all of the limitations of claim 15. However, Daniel fails to explicitly disclose cause, subsequent to the receiving of the second request, display of shipping item attributes; and receive, in response to the causing of the display, a selection of a first identifier and a dropdown arrow feature, the first identifier indicates a selected weight of the one or more items, the selection of the dropdown arrow feature causes weight ranges to be displayed, wherein indicia is printed on the tangible shipping label based in part on the selected first identifier being selected.
Brandien discloses cause, subsequent to the receiving of the second request, display of shipping item attributes; and receive, in response to the causing of the display, a selection of a first identifier, the first identifier indicates a selected weight of the one or more items, the 
However, neither discloses a drop down arrow. Saito discloses a drop down arrow [FIG 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel and Brandien in view of Saito as it is well known in the art to use drop down menu to allow the user to have selections in a cohesive presentation. 



Allowable Subject Matter
Claims 13, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art of record discloses different fingerprints of the first user, wherein each of the different finger prints identifiers correspond to authentication for a particular workflow task that is different from any other workflow task. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887